In a negligence action to recover damages for personal injuries and loss of services,' plaintiffs appeal (1) from an order of the Supreme Court, Queens County, dated November 4, 1971, which denied their motion for leave to serve an amended bill of particulars and, (2) as limited *544by their brief, from so much of a further order of the same court, dated November 15, 1971, as, upon reargument, adhered to the original decision. Appeal from the order of November 4, 1971 dismissed as academic, without costs. That order was superseded by the order which granted reargument. Order of November 15, 1971 reversed insofar as appealed from without costs, in the exercise of discretion and in the interests of justice, and motion for leave to serve an amended bill of particulars granted, on condition that plaintiff John O’Malley submit to pretrial physical and oral examinations if respondents shall demand such examinations upon written notice of not less than 10 days. In our opinion, under the circumstances herein presented, the interests of justice require that appellants be allowed to amend their bill of particulars upon the condition stated herein (Marshall v. Zimmerly’s Express, 30 A D 2d 929). Munder, Acting P. J., Martuseello, Shapiro, Brennan and Benjamin, JJ., concur.